Citation Nr: 1444674	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  07-36 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for a disability manifested by chest pains.

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1999 to January 2005 and active duty for training from November 2005 to June 2006. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These claims were before the Board in March 2012 and July 2013, when the Board remanded the issues for further development.  As is discussed in further detail below, the Board finds that there has been substantial compliance with the remands of its directives and will proceed to adjudicate the claims.  Subsequent to the Board's July 2013 remand, the RO, in September and October 2103 rating decisions, granted service connection for a right wrist disability and a left shoulder disability, two disabilities which had also been on appeal and remanded by the Board.  Therefore, those issues are no longer for appellate consideration. 

The issue of entitlement to an initial compensable rating for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In service, the Veteran sought treatment on numerous occasions for skin complaints, to include sensitive skin, dermatitis, ichthyosis vulgaris, and presumed eczema. 

2.  The Veteran is competent to report rashes, hives, dryness, and itching skin, and  post service records indicate that the Veteran had eczema.  

3.  In giving the benefit of the doubt to the Veteran, the Board finds that service connection for eczema is warranted.

4.  The Veteran is competent to report pain in the chest; however, he has not been diagnosed with a disability of the chest.

5.  The most probative evidence of record is against a finding that the Veteran has a disability manifested by chest pain (separate and apart from GERD) causally related to, or aggravated by, active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for eczema have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a disability manifested by chest pain have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2005, May 2008, and June 2008.  

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate examination and opinion with regard to a chest disability has been obtained.  The opinion is predicated on an examination of the Veteran, review of the clinical records, and consideration of the Veteran's reported symptoms.  Adequate rationale has been provided.  Although the VA examiner did not provide a definitive etiology for the Veteran's chest pain, the focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition." See Allen v. Shinseki, 2011 WL 287155, Vet. App. 2011 (January 31, 2011); citing Hickson v. West, 12 Vet. App. 247, 253 (1999).  An inadequacy, if any, as to the skin examination is not prejudicial to the Veteran because the Board, in the decision below, grants the Veteran's claim for service connection for eczema. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
 
Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to service connection for eczema

The Veteran entered service on January 27, 1999.  His STRs reflect that he had numerous complaints of the skin.  A February 6, 1999 STR reflects that the Veteran complained of a rash to the face, back, and chest for one day in duration.  He reported that he has "had this many times before to face only" and had treated in the past with "Blue Store" ointment.  The assessment was white papules to the back and face.  (The Board notes that "Blue Star", not "Blue Store", is an ointment used to treat itchy skin.)  Another February 6, 1999 STR reflects that the Veteran was seen for a rash, which he usually has to the face, which was now on his back and thighs.  It was very pruritic.  The Veteran stated that it "comes and goes".  The diagnosis was a rash of unknown cause.

A February 10, 1999 SR reflects that the Veteran had a "couple" years history of intermittent pruritic rash on the back, face, and legs which had been worse in the past two weeks.  It was noted that he had used ointment and hydrocortisone cream with some relief, and that the Veteran "feels he is allergic to detergents that are used here."  On examination, he had multiple erythematous papules around hair follicle in groups.  He was assessed with follicular dermatitis, and prescribed HMR lotion and good skin hygiene.  

A March 22, 1999 STR reflects that the Veteran requested a refill of "HMR" which had been prescribed by dermatology.  It was noted that "HMR" is mixture including rosewater and that the pharmacy does not have the ingredients.  It was also noted that the Veteran had been prescribed a cream to the affected areas, and had been seen for folliculitis.

An August 2, 1999 STR reflects that the Veteran complained of hives on the face.  It was noted that "this" episode had started three days earlier, but that he had similar episodes in the past.  He reported having had hives since childhood, but had not seen a doctor prior to active duty.  

An August 23, 1999 STR reflects that the Veteran was seen as a follow-up for atypical hives.  On examination, he had hyperpigmented area on the face and he had a few small scattered bumps.  He was assessed with sensitive skin of the face.

A January 2000 STR reflects that the Veteran had complaints of shaving bumps, which were mild and on the neck.  

An April 2000 STR reflects he had multiple excoriations and hyperpigmented plaques on the back.  The assessment was irritant versus allergic dermatitis..

An April 12, 2000 STR addendum reflects that the Veteran was being followed for a "skin irritation to [w]hole body since Aug. 99."  It was noted that he was on Kenalog spray and Zyrtec.  

An undated STR when the Veteran was 25 years old (approximately 2000) reflects that the Veteran's back had large and confluent erythematous of small papule.  He was diagnosed with possible scabies.  The Veteran complained of a rash for one year which was now on the buttocks, back, and lower extremities, and a rash on the groin.  

An STR when the Veteran was 26 years old reflects that he had hyperpigmented scaly plaques on the trunk.  It was noted that the Veteran had a history of pruritus eruption with welts on the back and face after contact with hydraulic fluid on hands.  He was assessed with ichthyosis vulgaris and questionable chloracne.  

A December 2000 STR reflects that the Veteran complained of an itchy back and legs intermittently for one year.  He was assessed with xerosis.

A January 2001 STR reflects that the Veteran was seen for a rash.  It was noted that he had seen multiple physicians who have prescribed creams and medication, none of which have worked.  It was noted that the rash was intermittent and occurs on the arms, legs, and back.  Upon examination, the Veteran had trace dry scaling papular rash.  It was "presumed eczema vs. contact dermatitis."  He was prescribed Prednisone.  
A February 7, 2001 STR reflects that the Veteran had a rash on the face and legs.  It was noted that he had an itchy scaly rash on the forehead and cheek.  Upon examination, there were tiny wheals on the forehead and cheek bone.  The assessment was "rash on face - probably eczema."  A February 10, 2001 STR reflects that the Veteran reported a rash to the face and neck for one week.  
A June 3, 2002 STR reflects that the Veteran reported problems with rash and hives after shaving.  He also reported itching to other areas of the body.  He was diagnosed with pruritus differential diagnosis.
A January 26, 2005 DD Form 2697 reflects that the Veteran reported that he has a skin rash.  A January 26, 2005 STR reflects complaints of "rash all over".  He was diagnosed with xerosis and advised to use liberal amounts of emollients.  He did not have any lesions.
In sum, the evidence indicates that the Veteran had intermittent rashes and hives prior to service and in service.  Under 38 C.F.R. § 3.304(b), a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  

The claims file does not include an entrance examination for the Veteran.  Generally, the presumption of soundness does not attach if there is not an examination upon entrance.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith, 24 Vet. App. at 45.  However, absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  

Thus, despite the Veteran's statements within two weeks of entrance into service that he had had a rash for years, the Board must find that he was sound upon entrance unless there is clear and unmistakable evidence that he was not sound and also there is clear and unmistakable evidence that a skin disability was not aggravated by service.  The evidence does not support such findings.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran's diagnoses in service were papules to the back and face, follicular dermatitis (February 1999), folliculitis (March 1999), sensitive skin (August 1999), irritant vs. allergic dermatitis (April 2000), possible scabies (age 25), ichthyosis vulgaris and questionable choloracne (age 26), xerosis (December 2000), presumed eczema vs. contact dermatitis. (January 2001), probable eczema (February 2001), and pruritus differential diagnosis (June 2002). 

The Veteran separated from service in January 2005.  A February 2005 VA examination report reflects that the Veteran reported a rash of the skin with dryness of the skin, and pseudofolliculitis barbae, barber rash.  Upon examination, he had small cysts over the cheeks.  He had no cysts or nodules or Barber rash in the area of the beard.  He was diagnosed with pseudofolliculitis barbae, not confirmed.  It was further noted that the Veteran reported that treatment included some kind of skin ointment, which he had not been using for the last 12 months.  There was no scarring or disfigurement and no evidence of acne or chloracne.  

A January 2006 VA clinical record reflects that the Veteran sought treatment for a rash on both legs and thigh areas, which he first noticed two weeks earlier.  Upon examination, both anterior thighs and left lateral had raised maculopapular reddish brown dots less than 1cm.  The diagnosis was dermatitis vs. tinea.  The Veteran was prescribed hydrocortisone cream.  

A December 6, 2006 clinical record reflects that the Veteran complained of an off/on rash at the base of neck going down the upper portion of the back for the past two months and dry hands.  

A December 11, 2006 VA clinical record reflects that the Veteran reported a rash on his hands and his back for 30 days.  Upon examination, there were no rashes or suspicious moles; he had dry skin with "what looks like a light dusting of white powder of hands- no pattern, no lesions."  He was diagnosed with "eczema? dry skin."

An April 2007 VA examination report reflects that upon examination, there was no evidence of shaving bumps associated with pseudofolliculitis barbae.  No disfigurement was noted.  The assessment was pseudofolliculitis barbae with no evidence of active disease at the time of the examination. 

A December 2008 VA clinical record reflects that the Veteran had no skin rash.

A July/August 2010 VA examination report reflects the statement of the examiner that she was "unable to see any rash on veteran's entire body.  There was evidence of light scratching in gluteal fold of buttock, low on the inner cheek.  No rash could be seen. Skin well hydrated and non-scaling except for rough elbows bilaterally. No plaque found."  She also stated that there was no rash on veteran's body and "therefore there is no nexus between his skin condition today and the skin problems he was treated for while in military service."  The examiner noted that the Veteran's condition had reportedly required prednisone on more than one occasion, but that the Veteran as currently on Zyrtec and atarax for prevention and is not symptomatic at present.  

An October 2010 VA clinical record reflects a diagnosis of dry skin and that absorbase was ordered. October 2010 and December 2010 VA clinical records reflect that no rash was noted.

A May 2011 VA examination report reflects that the Veteran reported his condition was intermittent and the symptoms were hives, itch, and burning.  He reported that in the past 12 months, he had been treated with daily Zyrtec.  He also used Dermacream on a daily basis.  Upon examination, the examiner stated that the Veteran "complains of having breakouts of hives to his face at various times; however, no hives or rash are present on day of exam.  The diagnosis was "dermatitis - none present on day of exam- Veteran denied condition causing problems" and "pseudofolliculitis Barbae not present on day of exam"

An August 21, 2013 VA clinical record reflects a diagnosis of atopic dermatitis vs. nummular eczema vs. EAC vs. Urticaria Pigmentosa.  The Veteran was to start a lotion and a cream.

An August 28, 2013 VA examination report reflects the opinion of the examiner that it is less likely as not that the Veteran has a skin disability causally related to service.  The examiner noted that the Veteran had recently been diagnosed with Atopic Dermatitis vs. Nummular Eczema vs. EAC vs. Urticaria Pigmentosa.  The examiner's rationale was that the Veteran was diagnosed with probable eczemas and xerosis in 2005, and pruritis in 2002.  The examiner stated that the current lesion on examination was not typical for eczema, and there was no weepy lesion, or active rash found.  Despite the August 2013 examiner's opinion, the Board finds that the Veteran had eczema in service and post-service, even though it was not seen on the day of the VA, it had been noted a week earlier and in January 2006.

The Veteran testified that at the Board hearing that he had eczema off and on throughout his service.  He reported that he has flare-ups of the symptoms "maybe four or five times a year" (See Board hearing transcript, pages 4-6). 

The Board notes that eczema is defined as any of various pruritic, papulovesicular types of dermatitis occurring as reactions to endogenous or exogenous agents.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007). The 

The Veteran was diagnosed with eczema in service, he has reported a continuity of symptoms, and he has been diagnosed with eczema during the pendency of the appeal; thus, the Board finds, in giving the benefit of the doubt to the Veteran, that service connection for eczema is warranted.  38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Entitlement to service connection for a disability manifested by chest pains

The Veteran testified at the Board hearing that he has chest pains "pretty much all the time".  He reported that he has constipation, and that the gas pressure causes him to gasp for air and causes chest pains to occur.  He further testified that he has been told that his chest pains are due to irritable bowel syndrome (IBS).  He also said he has "some type of nerve condition that's not causing me to go to the bathroom.  And that's causing the chest pains."  However, upon further questioning, he stated that the chest pain could be related to his service-connected gastroesophageal reflux (GERD).  He stated one symptom is causing another symptom and that the "nausea, the chest pains, the vomiting, and it's all related".  He stated that doctors have related the chest pain to GERD or to his non-service connected blood pressure. )(See Board hearing transcript, pages 7 - 10.)  

A February 1999 Dental Patient Medical History report (AF Form 696) reflects that the Veteran did not report frequent chest pains, which was an option to check.

A July 1999 Dental Patient Medical History report reflects that the Veteran again did not report frequent chest pains.  It was also noted that he had smoked cigarettes.  

A July 2000 Dental Patient Medical History report reflects that the Veteran again did not report frequent chest pains.  It was also noted that he had had TB exposure.  

An August 2001 Dental Patient Medical History report reflects that the Veteran again did not report frequent chest pains.  It was noted that he had had exposure to TB and quit smoking 24 hours earlier.  

An April 2002 Dental Patient Medical History report reflects that the Veteran again did not report frequent chest pains.  It was noted that he had had TB and smoked cigarettes.  

In sum, the Dental Patient Medical History reports reflect that the Veteran reported those things that were applicable to him (i.e. past TB exposure and smoking) and did not report chest pains; thus, the forms are indicative that he did not have chest pains. 

An October 2002 STR reflects that the Veteran had chest pains.  He reported that the chest pain was intermittent over the last two days and is usually better on exertion such as walking, doing chores, and was also better on deep breathing and smoking.  The Veteran admitted to being anxious about the transition [of military separation].  Upon examination, he appeared anxious.  The diagnosis was anxiety related chest pain.  The Veteran was reassured and encouraged in stress management. 

A November 2002 Dental Patient Medical History report reflects that the Veteran did not report frequent chest pains.  (He noted that he had high blood pressure, arthritis, and tuberculosis.  It was also noted that he takes medication for back pain.)  Thus, the record indicates that the Veteran's anxiety related chest pains in October 2002 were acute and transitory.  

An October 2003 report of medical examination reflects that the Veteran's chest and lungs were normal upon examination. 

A November 2003 report of medical history reflects that the Veteran denied having had pain or pressure in the chest. 

A December 2003 STR reflects that the Veteran was seen for a history of smoking and slight wheezes.  Routine views demonstrated clear and normally inspired lungs and an unremarkable bony thorax.  There was a mild degree rightward concavity thoracic scoliosis. 

A December 2003 Dental Patient Medical History report reflects that the Veteran did not report frequent chest pains.  (He failed to circle any disabilities, but noted that he was not eligible to be a blood donor due to TB, and that he smoked cigarettes.)

A September 2004 report of medical examination reflects that the Veteran had a normal chest. 

A January 2005 DD Form 2697 Report of Medical Assessment reflects that the Veteran had a left and right knee complaint, low back pain, a left toe broken, skin rash, sore testis, appendicitis, left shoulder complaints, and complaints of the bottom of both feet.  Chest pains were not noted.

An October 2005 Dental Patient Medical History report reflects that the Veteran did not report frequent chest pains. ( He failed to circle it although he circled that he had had TB)

A March 2005 Reserve Component Health Risk Assessment (RCHRA) form (AF Form 4321) reflects that the Veteran reported that his overall self-assessment of his health is "very good".  He reported that he had not taken medication or seen a health care provider for chest pain in the past year. 

A January 2007 pulmonary consultation report reflects that upon examination his chest was symmetric, air entry was good bilaterally, normal breath sounds without crackles or rhonchi.

A July 18, 2010 VA emergency care note reflects that at 10:10 pm, the Veteran complained of pain in the chest area with movement.  The Veteran was, at the time, being treated at the emergency department for a laceration to the left thumb with a squid knife.  A chest pain disability was not diagnosed. 

A September 2010 physician assessment consult note reflects that the Veteran reported pain in the low back, left shoulder, bilateral knee, and bilateral feet.  He reported bowel incontinence, urinary frequency and urgency.   A report of symptoms reflects that he denied chest pain.  An examination of his chest was within normal limits.

A January 2012 screening record note reflects that the Veteran's chest was normal.  

A June 2012 VA orthopedic surgery note reflects that the Veteran reported chest pain when constipated.

April and August 2012 VA clinical records reflect that the Veteran complained of several symptoms, to include atypical chest pain.  Upon examination, his chest and/or lungs were normal.  

An October 2012 VA gastroenterology note reflects that the Veteran has a longstanding history of chronic constipation and laxative dependent for the last 10 years.  He reported that he experiences nausea, vomiting, bloating, generalized abdominal pain, and atypical chest pain. 

A May 2013 VA gastroenterology consult note reflects that the Veteran reported atypical chest pain along with other symptoms.  The diagnosis was atypical chest pain.

An August 2013 VA examination for muscle groups, reflects that the Veteran reported that he has chest pain associated with nausea and vomiting from GERD, not from an injury to the chest muscle.

A September 2013 VA examination report reflects that the Veteran reported that his pain is a "sharp needle" chest pain which lasts 1-2 hours, occurs a few times a month, and radiates to the neck and is not associated with a meal.  The examiner found that it is less likely as not that the Veteran's chest pain is from his hypertension or GERD.  The examiner stated in pertinent part, that on the day of the examination, the Veteran did not complain of chest pain but mentioned other pain.  The examiner noted that the Veteran had previously complained of atypical chest pain.  However, the examiner also noted that the Veteran's GERD was mild, and he was not taking medication for it.  He further stated that the presence of esophagitis is more likely associated with chest pain, but that esophagitis was not seen in the Veteran's latest x-ray.  The examiner also noted that the Veteran's heart was normal per 2012 examination and records.  A November 2013 addendum reflects that the latest diagnostic testing revealed mild infrequently occurring GERD.  

In sum, the Veteran had an incident of chest pain in service which was noted to be anxiety related to his separation from service.  Such chest pain was acute and transitory as it was not noted the next month or in next several years. 

The Veteran has reported chest pain associated with his service-connected GERD.  Heartburn, may be a symptom of the Veteran's service-connected GERD; however, it is not a separate disability.  In addition, while GERD may cause esophagitis (inflammation of the esophagus) which, in turn, can cause chest pain, the Veteran does not have esophagitis.  

The Veteran is competent to report that he has chest pain; however, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the chest, transient symptoms of pain, and the relationship to the Veteran's numerous disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Veteran has asserted that his chest pain is due to constipation, IBS, hypertension, and/or GERD, and that he has been told so by doctors.  The Board finds that the Veteran is not competent to diagnosis a chest disability secondary to his service-connected and/or nonservice-connected disabilities.  In addition, as the Court has noted "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 
 
Moreover, and importantly, the Veteran has not been diagnosed with a chest disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The probative evidence of record does not reflect that the Veteran has a chest disability causally related to, or aggravated by, service, or a service-connected disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for eczema is granted subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to service connection for a disability manifested by chest pain is denied.


REMAND

Entitlement to an initial compensable rating for pseudofolliculitis barbae

Essentially, the Veteran contends that he is entitled to a higher rating for his pseudofolliculitis barbae because he has been prescribed Prednisone, a corticosteroid.  A 10 percent or higher rating is warranted under DC 7806 when systemic (oral) corticosteroids are prescribed.  The August 2013 VA examination report reflects that the Veteran was prescribed oral prednisone on October 25, 2007 and November 12, 2009.  These records are not associated with the claims file.  The report also reflects that there was "NO steroid PO prescribed by VA provider".  

In addition, June 2011 VA records associated with the claims file reflect that the Veteran was prescribed oral prednisone; however, they reflect that it was prescribed by the neurology department for headaches.  

In rating the Veteran's skin disability it is essential to know whether he was prescribed oral corticosteroids and, if so, how often in a twelve month period.

Finally, the Board in the decision above, grants service connection for eczema.  The Board finds that the rating for pseudofolliculitis is intertwined with the rating for eczema, as the ratings may be based on exposed areas affected and treatment.  


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, VA clinical records from October 25, 2007 and November 12, 2009, (See August 2013 VA examination report) and all other VA clinical records which reflect that Prednisone was prescribed to the Veteran.  Thereafter, determine, if the Veteran has been prescribed nontopical Prednisone, or other corticosteroids, for his skin disabilities (pseudofolliculitis and/or eczema) during the rating period on appeal, and the frequency of such.  (Prednisone which was prescribed in June 2011 has been shown to have been prescribed for his headaches, and should not be considered as related to his skin disabilities)

2. Thereafter, after undertaking any other development deemed appropriate, readjudicate the Veteran's claim for an increased rating for his pseudofolliculitis barbae, with consideration of the duration of systemic therapy prescribed, if any, during a 12 month period.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


